Title: To John Adams from William Tudor, Jr., 15 June 1822
From: Tudor, William, Jr.
To: Adams, John


				
					Dear and Venerable President.
					Boston June 15th. 1822
				
				I have some difficulty in fixing on that period in Otis’s career, when he in a manner withdrew himself from leading in public affairs, and rendered himself obnoxious to public suspicion as to the motives of his conduct.Judge Minot speaks of it under the head of the year 1763, but I found in the journals that Otis was chairman of a Committee for writing Manduit, on the affairs of the Province and the projects of the ministry—that the report of this Committee was made by Otis 13th June 1764 remonstrating against the Sugar Act &c. and which is energetic enough & seems to me to bear evident marks of his hand—These I take to be the same instructions that were suppressed, and that all the manouvres about choosing Hutchinson agent took place afterwards, and as Lillebullero which he said saved him appeared on the 13th of May 1765 and that during that year he was engaged in the measures against the stamp Act—it appears to me therefore that this period of inaction was during the year 1764, that is, from the spring of that year till the spring of 1765—Will you have the goodness to tell me if I am right in considering this to be the time—  I wish also to ask you who were the Council of Otis in his action against Robinson for the Assault, I find a letter from him in the Boston Gazette after that affair addressed to his council, giving his reasons against actions for defamation &c.Do you recollect Sir, a pamphlet called “American Independence the interest and glory of Great Britain, containing arguments which prove that not only in taxation, but in trade, manufactures, & government the colonies are entitled to an entire independency on the British legislature; and that it can only be by a formal declaration of those rights & forming thereupon a friendly league with them, that the true & lasting welfare of both nations countries can be promoted & a series of letters to the legislature.” It is dedicated to Sir George Saville. It went through two editions in England—it is in a series of letters dated in the spring of 1774. and was republished in Philadelphia in 1776. The work if written at the time of the date by an Englishman is remarkable—I was particularly struck with the full and compleat justification which he makes in the notes of the Bostonians, for destroying the tea—and as I wish to allude to it in treating that matter, I should like to know something of the authour—I am Dear Sir / With the highest respect / Your obliged sert
				
					W. Tudor
				
				
			